826 F.2d 1060Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Argentina MIMS, Plaintiff-Appellant,v.George Allen ANDERSON, Esquire, Individually and in hisofficial capacity, Defendant-Appellee.
No. 87-7541
United States Court of Appeals, Fourth Circuit.
Submitted June 9, 1987.Decided Aug. 14, 1987.

Argentina Mims, appellant pro se.
James Warner Alford, Barnes, Alford, Stork & Johnson, for appellee.
Before SPROUSE and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from its order refusing relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.*  Mims v. Anderson, C/A No. 86-1789 (D.S.C., Feb. 17, 1987).


2
AFFIRMED.



*
 We do not find the allegations made in plaintiff's motion to amend sufficient to establish a basis for relief under Sec. 1983